Citation Nr: 1434734	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left leg varicose veins.

2.  Entitlement to service connection for right leg varicose veins, to include as secondary to the service-connected disability of left leg varicose veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to October 1971. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran failed to appear at the scheduled video conference hearing on April 15, 2014.  He did not provide any reason for his absence, nor did he request that his hearing be postponed.  Therefore, the Board finds that the Veteran has effectively waived his right to a hearing in this case.  


FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's left leg varicose veins were productive of intermittent edema and aching and pain after prolonged standing and walking, with symptoms relieved by compression hosiery, but without persistent edema, stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest.

2.  The preponderance of the evidence shows that the Veteran's right leg varicose veins was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his service-connected left leg varicose veins. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left leg varicose veins have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7120 (2013). 
2.  The criteria for service connection for right leg varicose veins, to include as secondary to the service-connected disability of left leg varicose veins have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§  3.310(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In light of the above, the Board finds there has been compliance with the duty to notify in this case. 

The Board likewise finds that there has been compliance with the VCAA duty to assist.  In this regard, the Board observes that the Veteran's service and post-service treatment records have been associated with his claims file.  He has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claim.

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him multiple VA examinations in support of his claim.  Notably, he has not contested the validity of those examinations, although the Veteran has expressed disagreement with findings contained in the VA examination report.  Nevertheless, he has not alleged, and the record has not otherwise shown, any to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Additionally, there is nothing in the record that indicates that this service-connected disability has worsened since it was last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995) (holding that the mere passage of time is not a sufficient basis to remand for a new VA examination in an increased rating claim where there is no evidence that the underlying disability has worsened in severity).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. at 310-11.  

The Board also considers it unnecessary to request any other development in this case.  The Veteran has already been provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Notably, the Veteran failed to report to a scheduled video conference and did not request another hearing.  As such, the VA does not have a duty to further assist the Veteran.

Moreover, absent any evidence to the contrary, the Board finds that the duties to notify and assist have been satisfied with respect to the Veteran's increased rating and service connection claims such that appellate review of those issues may now proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating Claim

The Veteran contends that his left leg varicose veins are worse than contemplated by his currently assigned disability rating and that higher ratings are therefore in order.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same 'disability' or the same 'manifestations' under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as 'such a result would overcompensate the claimant for the actual impairment of his earning capacity'.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Varicose veins are rated under section 4.104, DC 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, DC 7120.  The criteria for a 20 percent disability are persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent rating is warranted for persistent edema and statis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, statis pigmentation or eczema, and persistent ulceration.  Id.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id.

In this case, the Board finds that the record does not support the assignment of a disability evaluation higher than 20 percent for the entire appeal.  The Board's specific reasons and bases for this finding are set forth below. 

The claim currently on appeal arises from a March 2010 rating decision, which arose from an increased rating claim received on December 16, 2009.  As such, the rating period on appeal extends from December 16, 2008, one year prior to the date of receipt of his increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to December 16, 2008, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

Accordingly, the Board now turns to the pertinent evidence of record.  The Veteran's service treatment records (STRs) indicate that the Veteran had surgery to treat the varicose veins in the left leg in January 1964, prior to active duty.  He subsequently sought treatment both in service and thereafter, when he was granted service connection for his left leg varicose veins.  

Moreover, after separation from active duty service, the Veteran was afforded multiple VA vascular examinations in March 1972, October 1976, and May 2008.  On each of these occasions, he complained of pain and tenderness in his left mid-calf and inguinal areas upon standing, which was relievable through compression hosiery and related outpatient treatment.  

During the pendency of this appeal, the Veteran was afforded a February 2010 VA examination, in which the Veteran reported edema that is not persistent, and completely relieved by elevation of the extremity, compression hosiery and rest.  Moreover, as he had on prior examinations, he reported pain and fatigue in his whole body, as well as intermittent edema, but denied constant pain, ulceration, and skin discoloration.  Notably, the Veteran has since denied having edema, stasis dermatitis or ulceration, in his Notice of Disagreement dated June 2010.

Here, the Veteran, a retired physician, is competent to provide a medical opinion about his symptoms.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to a medical opinion, the Board looks at factors such as the proponent's knowledge and skill in analyzing the medical data).  Accordingly, the Board has duly considered the Veteran's recent self-diagnosis of bilateral deep venous insufficiency not superficial venous varicosities.  See June 24, 2010 Notice of Disagreement at 3.  Further, the Veteran now argues that this disability has caused restless leg syndrome.  While mindful of his current assertions in this regard, the Board notes that the Veteran has received treatment at the VA since 2009.  There is no record of the Veteran being diagnosed with bilateral deep venous insufficiency or restless leg syndrome.  Instead, the Veteran has consistently been diagnosed with and treated for varicose veins.  It follows that this is the diagnosis that most closely approximates the Veteran's left leg disorder.  Indeed, if the Veteran himself had believed that additional diagnoses were warranted, he presumably would have informed his VA treating providers, rather than waiting until he filed a claim for VA compensation benefits.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that ''[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'' (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded').

Moreover, the Board considers it significant that the Veteran's own treatment records indicate that he significantly adjusts his own medicine regimen against his treating providers' orders.  This further reduces his credibility of his current assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  The Board therefore finds that the consistent VA medical findings on examination are of greater probative value than the Veteran's own allegations regarding the severity of his left leg varicose veins disabilities.

The Board recognizes that the Veteran and his representative now contend that his service-connected left leg disorder is productive of functional loss resulting from pain.  However, the Board notes that this particular symptom is expressly contemplated by the diagnostic code under which that disability is rated.  Specifically, Diagnostic Code 7120 provides for a 10 percent rating where there is "intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery."  As such, that diagnostic code encompasses the particular type of functional loss - pain on exertion -  that the Veteran is now describing.  It follows that to compensate that particular symptom yet again under a different diagnostic code would violate VA's well-settled rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions).

An evaluation of 20 percent is assigned if there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A higher evaluation of 40 percent is not warranted unless there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Therefore, in this case, a higher evaluation of 40 percent is not warranted.  In fact, the Veteran's symptoms more closely resemble a 10 percent evaluation characterized by intermittent edema or aching and fatigue in the leg after prolonged standing and walking.  Although the Veteran does not currently meet the criteria for a 20 percent rating, the Board will not disturb his current evaluation, which has been assigned for well over 20 years and is therefore protected under 38 C.F.R. § 3.951.

In summary, the competent medical evidence of record fails to demonstrate that a higher rating than that already assigned is warranted for the Veteran's service-connected varicose veins of the left leg.  The Board concludes that the VA medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left leg varicose veins disability.  Accordingly, the Board concludes that a higher evaluation is not warranted in this case.  

Other Considerations

The Board finds that the Veteran's left leg symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left leg varicose veins are fully contemplated by the schedular rating criteria.  Additionally, his left leg varicose veins symptoms of aching and edema are addressed by the rating schedule and this decision.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of varicose veins are consistent with the degree of disability addressed by such evaluation.  

Further the Board observes that neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating in connection with the claim decided herein.  To the contrary, their contentions have been limited to those discussed above, i.e., that his varicose veins are more severe than reflected by the currently assigned schedular ratings.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (stating that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

TDIU

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran asserted at his May 2008 VA examination that his age and varicose veins disability and the pain and fatigue associated with that disability caused him to retire.  However, at his February 2010 VA examination, the Veteran attributed his inability to work to his age and heart disease. 

In light of the Veteran's inherently contradictory assertions, the Board finds that the totality of the evidence does not support a total disability rating for compensation purposes based on individual unemployability (TDIU) claim.  Moreover, the Board considers it significant that, while the VA examiner who conducted the May 2008 VA examination noted that the varicose veins significantly affect the Veteran's employment, such that he retired in 2004, the Veteran has not otherwise reported or contended that his service-connected disability renders him unemployable.  The Veteran is not in receipt of VA compensation for any other disabilities and, thus, may not prevail in a claim for TDIU under an alternate theory of entitlement.  See 38 C.F.R. § 4.16(a),(b).

III.  Service Connection 

The Veteran contends that his right leg varicose veins disability is directly due to his service-connected left leg varicose veins disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran has been afforded multiple VA vascular evaluations, which collectively establish that he has right leg varicose veins.  The May 2008 and February 2010 VA examiners diagnosed the Veteran with varicose veins of the right lower leg.  As such, the threshold criterion for service connection has been met in this case under direct and secondary service connection. 

Although right leg varicose veins were not shown in service, disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The Board recognizes that the Veteran now claims to have undergone treatment for varicose veins of the right, as well as the left leg in service.  The Veteran asserts that his right leg varicose veins occurred in-service, in February 1971.  Nevertheless, while his STRs confirm his account of having been prescribed support hose for both legs, those records also make clear that all of the medical care he received in service was solely directed at his left leg.  Indeed, the STRs are negative for any specific complaints or clinical findings pertaining to the right lower extremity.  The Board reasons that, had the Veteran in fact experienced varicose veins involving that extremity, this would have been noted by the in-service clinicians who treated the varicose veins in his left leg. See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.').  Therefore, the second element of direct service connection has not been established. 

Further, there is no medical evidence supporting a finding that the Veteran's current right leg varicose veins are related to service or to his service-connected left leg varicose veins disability.  The record contains a February 2010 VA examination report that weighs against the Veteran's claim.  See February 19, 2010 VA Examination Report at 7 (indicating that the Veteran's lower right leg varicose veins are not caused by or a result of the left leg varicose veins).  Notably, the examiner based her negative nexus opinion on the fact that there is no credible medical literature that supports that varicose veins in one leg will result in varicose veins in the other leg.  Further, the VA examiner concluded that the right leg varicose veins are the result of the Veteran's obesity and having an occupation that required being on his feet for several hours.  The examiner provided clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds this opinion probative.

The only evidence in support of a nexus between the right leg varicose veins and the Veteran's service or service-connected left leg varicose veins is the Veteran's own medical assertions.  The Veteran is a retired physician, and therefore competent to provide a medical opinion as to etiology or nexus.  However, the Board accords his statements regarding the etiology of his right leg varicose veins less probative value than the VA examiner's opinion, as he has not stated a detailed rationale for his nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that when the rationale for a clinician's opinion is not specifically documented in the record, the Board is unable to assess its competency, credibility and weight).  The Veteran merely states that his right leg varicose veins are caused by his service-connected left leg varicose veins.  Nieves-Rodriguez.  The Board accords greater probative weight to the VA examiner's opinion, which is that no such causal relationship exists.  In contrast with the Veteran's own unsubstantiated assertions, the VA examiner has provided a clear and detailed rationale as to why no causal relationship exists.  Further, the VA has examiner provided a reasoned medical explanation connecting the Veteran's occupation and weight to the right leg varicose veins.

As there is no other probative evidence in favor of the service connection claim for right leg varicose veins, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  





	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for left leg varicose veins is denied.

Service connection for right leg varicose veins, to include as secondary to the service-connected disability of left leg varicose veins is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


